DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 28-34, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11399261 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U. S. Patent No. 11399261 B1with obvious wording variations.  Take an example of comparing claims 21 of current application and claims 1 of the U. S. Patent No. 11399261 B1.
Current Application 17/742,453
U.S. Patent No. 11399261 B1
21. A computer-implemented method performed by a computing device for evaluating operation of an application installed on a mobile device of a user, comprising: 




determining, using first sensor data received at a first time from the application, a first location of the mobile device at the first time; 









determining, using second sensor data received at a second, later time from the application, a second location of the mobile device at the second time; 








determining whether a distance between the first location and the second location exceeds a threshold; 

determining whether a trip log indicative of at least one trip during a time interval from the first time to the second time is received from the application; and 

in response to the distance exceeding the threshold and the trip log not being received, transmitting a notification to the user that the application does not operate properly.
1.  A computer-implemented method for determining a status of a mobile device of a user, the method comprising: 

receiving, by a computing device, first sensor data at a first time from an application installed on a mobile device of a user; 

determining, by the computing device, a first location of the mobile device based at least in part upon the first sensor data, the first location corresponding to the first time; 

immediately subsequent to receiving the first sensor data at the first time, receiving, by the computing device, second sensor data at a second time from the application, the second time following the first time by a time interval; 

determining, by the computing device, a second location of the mobile device based at least in part upon the second sensor data, the second location corresponding to the second time; 

determining, by the computing device, a distance between the first location and the second location, the distance corresponding to the time interval from the first time to the second time; 

determining, by the computing device, whether the distance corresponding to the time interval exceeds a predetermined threshold; 
determining, by the computing device, whether a trip log indicative of at least one trip during the time interval is received from the application; and 

in response to the distance exceeding the predetermined threshold and in response to the trip log being not received from the application, transmitting, by the computing device, a notification to the user that the mobile device does not work properly for the application.

 
The claim 21 of the application 17/742,453 encompass the same subject matter except the U.S. Patent No. 11399261 B1 claim 1 recites additional limitation of “immediately subsequent to receiving the first sensor data at the first time” and “the distance corresponding to the time interval from the first time to the second time;”
Claim 22 of instant application anticipated (corresponding) by patented claim 1. 
Claim 23 of instant application anticipated (corresponding) by patented claim 2. 
Claim 24 of instant application anticipated (corresponding) by patented claim 3. 
Claim 25 of instant application anticipated (corresponding) by patented claim 6. 
Claim 26 of instant application anticipated (corresponding) by patented claim 7. 
Claim 28 of instant application anticipated (corresponding) by patented claim 5. 
Claim 29 of instant application anticipated (corresponding) by patented claim 8. 
Claim 30 of instant application anticipated (corresponding) by patented claim 8. 
Claim 31 of instant application anticipated (corresponding) by patented claim 9. 
Claim 32 of instant application anticipated (corresponding) by patented claim 10. 
Claim 33 of instant application anticipated (corresponding) by patented claim 12. 
Claim 34 of instant application anticipated (corresponding) by patented claim 13. 
Claim 36 of instant application anticipated (corresponding) by patented claim 11. 
Claim 37 of instant application anticipated (corresponding) by patented claim 14. 
Claim 38 of instant application anticipated (corresponding) by patented claim 15. 
Claim 39 of instant application anticipated (corresponding) by patented claim 16. 
Claim 40 of instant application anticipated (corresponding) by patented claim 17. 
The claims of the instance application encompass the same subject matter except that the instant claims are broader.  Therefore, it would have been readily known that the limitations of the instance application is anticipated by the teachings of U.S. Patent No. 11399261 B1.



Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting rejection, set forth in this Office action.
On 09/17/2022, Examiner has told Applicant Null, Robert (Attorney of the Record) to file the terminal disclaimer.  Applicant indicated contacting the client and responding back to Examiner by 09/24/2022.  However, as of 09/28/2022, Applicant has not responded.  Accordingly, the office action including Double Patenting rejection is being issued.
The following is an examiner’s statement of reasons for allowance: SATOSHI (JP 2012126273) in view of Christensen (US 8935036 B1), YAMASAKI (US 20200364661 A1) and Kane (US 20090043435 A1) is considered as the most relevant document in the prior art, which discloses
A computer-implemented method performed by a computing device for evaluating operation of an application installed on a mobile device of a user, comprising: (See SATOSHI [0001])
determining, using first sensor data received at a first time from the application, a first location of the mobile device at the first time; (See SATOSHI [0009] [0012]) (See Christensen Fig. 1, Col 5, lines 14-15: (20); Fig. 2, Col 5, lines 52-60: (23); Fig. 2.  Col 3, lines 58-65: (17))
determining, using second sensor data received at a second, later time from the application, a second location of the mobile device at the second time; (See SATOSHI [0012]) (See Christensen Fig. 2. Col 5, lines 52-60: (23) Fig. 2. Col 3, lines 58-65: (17))
determining whether a distance between the first location and the second location exceeds a threshold; (See SATOSHI Fig. 4, Step 14. [0016]) (See Christensen Col 5, lines 39-44: (21)) (See YAMASAKI [0077])
determining whether a trip log indicative of at least one trip during a time interval from the first time to the second time is received from the application; and  (See Christensen Col 3, line 58 - Col 4, line 4: (17))
in response to the distance exceeding the threshold (Kane Fig. 5, [0059]) and, transmitting a notification to the user that the application does not operate properly. (See Kane [0007] See SATOSHI [0012] [0020])
SATOSHI in view of Christensen, YAMASAKI and Kane does not discloses the technical features in Claims  21, 29, and 37 of in response the trip log not being received.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644